DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, 17, 18 and 21 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1 and 21, "the first position", "the second position", "the third position" should read "a first position", "a second position", "a third position".

Regarding claim 11, line 3 "wherein the base" should read "wherein the lid base".

Regarding claim 17, last line "a straw" should read "the straw".

Regarding claim 18, line 1 "a user can select" should read "selection".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 (line 3) and 8 (page 26, line 7) are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
In the phrase “wherein the selector spring rotates with the lid base, relative to the lid upper portion”, it is unclear which element rotates “relative to the lid upper portion” due to the comma between “base” and “relative”. As far as claims 6 and 8 are definite, prior art Hirst meets the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims1-4, 6, 8-9, 12 and 14-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20180050844 issued to Hirst et al. (hereinafter “Hirst”).
Regarding claim 1, Hirst teaches a drinking vessel with selectable modes (Fig 1, liquid-dispensing container vessel 10, with multiple-position selector (Title)), comprising: 
          a container (Fig 1, vessel 30) having an upper opening (Fig 2A shows an upper opening of cited container); 
        a lid (Fig 2A, lid 11) disposed over the upper opening of the container, the lid comprising: 
   a lid upper portion (Fig 2A, selector 14) defining a drinking passage (Fig 2A, conduit 46) therethrough, the drinking passage disposed at an upper rim (Fig 2A, annular flange 42) of the lid upper portion; 
    a lid base (Fig 2A, lid body 12) having a first fluid passage (Fig 11, one of the set of pour openings 82) and a second fluid passage (Fig 11, straw connector 84); and 
    a straw (Fig 2A, straw 38) in fluid communication with the second fluid passage (Fig 9, straw 38 is in fluid communication with cited second fluid passage 84); 
    wherein the lid upper portion is rotatable through at least three positions   relative to the lid base (Figures 6, 8, 10, 12 shows rotation through the four Figures of four positions 23a-d of cited lid upper portion 14 relative to cited lid base 12), 
Fig 6, closed mode 23b) the drinking passage does not align with either the first fluid passage or the second fluid passage (Fig 7 shows no fluid communication alignment with cited first fluid passage 82 and also not with cited second fluid passage 84), 
   wherein in the second position (Fig 10, pour mode 23c) the drinking passage aligns with the first fluid passage (Fig 11 shows fluid communication alignment along the arrows with cited first fluid passage 82), and 
   wherein in the third position (Fig 8, straw mode 23a) the drinking passage aligns with the second fluid passage (Fig 9 shows fluid communication alignment with cited second fluid passage 84).

Regarding claim 2, Hirst further teaches that the lid upper portion (Fig 2A, selector 14) must rotate through (Figures 6, 8, 10 show the entirety of 14 rotates through the positions) the second position (Fig 10, pour mode 23c) to get from the first position (Fig 6, closed mode 23b) to the third position (Fig 8, straw mode 23a).

Regarding claim 3, Hirst further teaches that the container (Fig 1, vessel 30) is a tumbler (examiner notes no criticality, therefore interprets in light of the specification as “a cup”; Fig 2A shows cited container 30 is a cup), and wherein the lid (Fig 2A, lid 11) is coupled to the container by a press fit (Fig 2A, shows thread connection between 11 and 30 which is necessarily a press fit as it seals the container [0119]; in addition, examiner notes that other components within the lid have an interference or friction fit).

Regarding claim 4, Hirst further teaches that the lid (Fig 2A, lid 11) further comprises 
   an internal gasket (Fig 2A, valve body 16) disposed between the lid upper portion (Fig 2A, selector 14) and the lid base (Fig 2A, lid body 12), wherein the internal gasket is annular (Fig 2A, valve body 16, is annular), defining 
   a first opening (Fig 2A, opening 32) disposed around a central vertical axis (Fig 2A, central axis of container vessel 10) of the drinking vessel, and defining 
   a second opening (Fig 2B, straw port 72) around a bottom end (Fig 2B, end at 72) of the drinking passage (Fig 2A, conduit 46), 
   wherein the internal gasket rotates with (16 rotates with 14 because [0110] 14 is assembled with 16 and is moved between positions by rotational force) the lid upper portion (Fig 2A, selector 14), relative to the lid base (Fig 2A, lid body 12).

Regarding claim 5, Hirst further teaches that the internal gasket (Fig 2A, valve body 16) comprises: 
   fins extending upward from an upper surface of the internal gasket, wherein the fins are oriented radially (see Allowable Subject Matter below); and 
Fig 4B and 5A, shows two keying shoulders 76) extending downward from a lower surface (Fig 4E, surface directly above 76) of the internal gasket, 
   each of the protrusions defining the perimeter of a closed arcuate shape (Fig 4B, 76 defines a perimeter of arcuate shape), 
   wherein the fins are received within a recess of the lid upper portion (Fig 2A, selector 14; see Allowable Subject Matter below), 
   wherein the protrusions press against ([0118] keyed engagement of 76 to 78) a upper surface (Fig 5A, seat 78) of the lid base, 
   wherein the protrusions slide along ([0118] “limited” movement but not prevented) the upper surface of the lid base when the lid upper portion rotates relative to the lid base, and 
   wherein one of the protrusions extends around (Fig 4B, 76 extends partially around 72) the second opening (Fig 2B, straw port 72) of the internal gasket.

Regarding claim 6, Hirst further teaches that the lid (Fig 2A, lid 11) further comprises 
   a selector spring (Fig 3B [0124] spring-actuated lever 88) disposed within a central recess (Fig 3B, recessed portion of 12 near 88) of the lid base (Fig 2A, lid body 12), 
   wherein the selector spring rotates with (88 rotates with 12 because [0110] 14 moves with 12, and 88 is within 14 (Fig 3B)) the lid base, relative to the lid upper portion, 
Fig 3B [0124] spring-actuated lever 88) in contact with an internal selector feature (Fig 3B, notch 90) of the lid upper portion, and 
   wherein the selector spring and the internal selector feature together form a detent mechanism (Fig 3B, 88 and 90, plus detent 86, Fig 5A) that provides tactile feedback ([0124] to provide user feedback, 90 and 86 resist rotation of 14, which necessarily means the mechanism is capable of tactile type feedback) when the lid upper portion is rotated into the first position, the second position, or the third position (Fig 6 23b, or Fig 10 23c, or Fig 8 23a, respectively; examiner chooses “or first position”).

Regarding claim 7, Hirst further teaches that the selector spring (Fig 3B [0124] spring-actuated lever 88) comprises: 
   a central column (Fig 3B, central portion of 88) that extends upward through an opening (Fig 3B, opening defined by both a plane formed by the top surface of notch 90, and the opening in 14 within which 88 resides; therefore cited column extends upward through said opening at said plane toward nozzle 18) of the lid upper portion (Fig 2A, selector 14); and 
   a second deflection arm (Fig 3B, the other spring-actuated lever 88), wherein the first deflection arm (Fig 3B [0124] spring-actuated lever 88) and the second deflection arm are disposed at a bottom (Fig 3B, bottom of 88) of the column, on opposite sides (Fig 3B, the two arms 88 are on opposite sides) of the column, 
Fig 3B shows two ends of a circular shape defined by the two arms 88), 
   wherein each of the first deflection arm and the second deflection arm define recesses (Fig 3B, the recesses behind 88), 
   each recess sized and shaped to receive (Fig 3B, cited recesses receive by being positioned near) an internal selector feature (Fig 3B, notch 90) of the lid upper portion (Fig 2A, selector 14), and 
   wherein rotation of the lid upper portion relative to the selector spring causes internal selector features of the lid upper portion to press against and deflect deflection arms until the internal selector features align with and are received by recesses of the deflection arms (see Allowable Subject Matter below).

Regarding claim 8, Hirst further teaches that the lid (Fig 2A, lid 11) further comprises: 
   an internal gasket (Fig 2A, valve body 16) disposed between the lid upper portion (Fig 2A, selector 14) and the lid base (Fig 2A, lid body 12); 
      a selector spring (Fig 3B [0124] spring-actuated lever 88) disposed within a central recess (Fig 3B, recessed portion of 12 near 88) of the lid base (Fig 2A, lid body 12); and 
   an outer gasket ([0119] lid gasket) disposed and providing a seal ([0119] lid gasket “to help seal the opening of the container”) between the lid and the container, 
Fig 2A, valve body 16, is annular), defining 
   a first opening (Fig 2A, opening 32) disposed around a vertical axis (Fig 2A, central axis of container vessel 10) of the drinking vessel, and defining 
   a second opening (Fig 2B, straw port 72) around a bottom end (Fig 2B, end at 72) of the drinking passage (Fig 2A, conduit 46), 
   wherein the internal gasket rotates with (16 rotates with 14 because [0110] 14 is assembled with 16 and is moved between positions by rotational force) the lid upper portion (Fig 2A, selector 14), relative to the lid base (Fig 2A, lid body 12);
   wherein the selector spring rotates with the lid base, relative to the lid upper portion, 
   wherein the selector spring has a deflection arm (Fig 3B [0124] spring-actuated lever 88) in contact with an internal selector feature (Fig 3B, notch 90) of the lid upper portion, and 
   wherein the selector spring and the internal selector feature together form a detent mechanism (Fig 3B, 88 and 90, plus detent 86, Fig 5A) that provides tactile feedback ([0124] to provide user feedback, 90 and 86 resist rotation of 14, which necessarily means the mechanism is capable of tactile type feedback) when the lid upper portion is rotated into the first position, the second position, or the third position (Fig 6 23b, or Fig 10 23c, or Fig 8 23a, respectively; examiner chooses “or first position”).

Regarding claim 9, Hirst further teaches that the lid base (Fig 2A, lid body 12) further defines a vent hole ([0123] access hole) therethrough, 
   wherein in the second position and the third position the vent hole is in communication with both an interior of the container and with an atmosphere outside of the drinking vessel ([0123] access hole is in communication with a container 30 interior and atmosphere outside container vessel 10 at cited second 23c and third position 23a, Fig 6), and 
   wherein in the first position the vent hole is in communication with the interior of the container and not with the atmosphere outside of the drinking vessel ([0123] the access hole is an activated one-way valve, therefore would not communicate a container 30 interior with the atmosphere outside container vessel 10 in the cited closed first position 23b).

Regarding claim 10, Hirst further teaches that the lid (Fig 2A, lid 11) further comprises 
   an internal gasket (Fig 2A, valve body 16) disposed between the lid upper portion (Fig 2A, selector 14) and the lid base (Fig 2A, lid body 12), 
   wherein the internal gasket comprises 
   protrusions (Fig 4B and 5A, shows two keying shoulders 76) extending downward from a lower surface (Fig 4E, surface directly above 76) of the internal gasket, 
   each of the protrusions defining the perimeter of a closed arcuate shape (Fig 4B, 76 defines a perimeter of arcuate shape), 
[0118] keyed engagement of 76 to 78) a upper surface (Fig 5A, seat 78) of the lid base, 
   wherein the protrusions slide along ([0118] “limited” movement but not prevented) the upper surface of the lid base when the lid upper portion rotates relative to the lid base
   wherein one of the protrusions is a closed vent protrusion, and 
   wherein the closed vent protrusion is disposed around and seals the vent hole in the first position (Fig 6, closed mode 23b), and 
   wherein in the second position (Fig 10, pour mode 23c) and the third position (Fig 8, straw mode 23a) the vent hole is outside of the closed vent protrusion (see Allowable Subject Matter below).

Regarding claim 11, Hirst further teaches that the lid (Fig 2A, lid 11) further comprises 
   an internal gasket (Fig 2A, valve body 16) disposed between the lid upper portion (Fig 2A, selector 14) and the lid base (Fig 2A, lid body 12), 
   wherein the lid base forms a recessed vent trench extending from beneath the internal gasket to a position outside of the internal gasket, and 
   wherein in the second position (Fig 10, pour mode 23c) and the third position (Fig 8, straw mode 23a) the vent hole is in communication with the atmosphere outside of the drinking vessel via the vent trench (see Allowable Subject Matter below).

Regarding claim 12, Hirst further teaches that in the first position, the second position, and the third position the lid upper portion and the lid base cannot move vertically relative to each other ([0141] cited lid upper portion selector 14 is with cited base 12, and “detached only when the selector is in the detachment position”, the detachment position being a fourth position, detached meaning moved vertically and relative to each other), 
   wherein the lid upper portion is rotatable through at least four positions (Fig 6 shows four positions of rotatable relative movement to cited base 12) relative to the lid base, and 
   wherein in a fourth position (Fig 6, detachment mode 23d) the lid upper portion and the lid base can move vertically relative to each other and can be disassembled (Abstract, disassembly) from each other.

Regarding claim 13, Hirst teaches a drinking vessel (Fig 1, liquid-dispensing container vessel 10, with multiple-position selector (Title)) with selectable modes, comprising: 
   a container (Fig 1, vessel 30) for containing a beverage ([0146] store beverage); and 
   a lid (Fig 2A, lid 11) disposed on and extending over (cited lid is on and extends over) an upper opening (Fig 2A shows an upper opening of cited container) of the container, 
   wherein the lid is configurable into at least three modes (Figures 6, 8, 10, 12 shows rotation through the four Figures of four positions 23a-d): 
Fig 6, closed mode 23b), in which a drinking spout (Fig 6, nozzle 18) of the lid is not in communication with an interior of the container and in which the interior of the container is closed relative to an atmosphere outside of the container (Fig 7 shows no fluid communication with an interior of container 30), 
   a second mode (Fig 10, pour mode 23c), in which the drinking spout is in direct fluid communication with an interior of the container at a position directly below the lid (Fig 11 shows fluid communication arrows through cited spout 18 from the interior of container 30, even below cited lid 11), and 
   a third mode (Fig 8, straw mode 23a), in which the drinking spout is in fluid communication with a straw coupled to the lid and extending downwardly within the container below the lid (Fig 9 shows a straw 38 coupled to and extending downwardly within container 30 from cited lid 11, in fluid communication through cited spout 18), 
   wherein, to transition from the first mode (23b) to the third mode (23a), the lid must be configured in the second mode (23c) before reaching the third mode (mode progression is 23b to 23c to 23b again then to 23a, thereby sufficiently meeting the requirement to go from first mode 23b to second mode 23c before third mode 23a).

Regarding claim 14, Hirst further teaches the lid (Fig 2A, lid 11) can be transitioned between the modes (Fig 6, 23b, 23c, 23a) by rotating at least a portion (Fig 2A, selector 14) of the lid relative to the container (Fig 1, vessel 30).

Regarding claim 15, Hirst further teaches the drinking spout (Fig 6, nozzle 18) is offset (Fig 6, a portion of nozzle 18 is offset) from a central vertical axis (Fig 2A, central axis of container vessel 10) of the drinking vessel (Fig 2A, vessel 10).

Regarding claim 16, Hirst further teaches the drinking spout (Fig 6, nozzle 18) is disposed at an upper rim (Fig 7, upper rim of 14 at 34) of the lid (Fig 2A, lid 11).

Regarding claim 17, Hirst teaches a drinking vessel (Fig 1, liquid-dispensing container vessel 10, with multiple-position selector (Title)) with selectable modes, comprising: 
   a tumbler (examiner notes no criticality, therefore interprets in light of the specification as “a cup”; Fig 2A shows cited container 30 is a cup); and 
   a lid (Fig 2A, lid 11) covering an upper opening (Fig 2A shows an upper opening of cited container) of the tumbler, 
   the lid comprising a single drinking spout (Fig 6, nozzle 18), wherein, in 
   a first drinking mode (Fig 8, straw mode 23a), the drinking spout is in fluid communication with an interior of the tumbler via a straw (Fig 2A, straw 38) coupled to a bottom side of the lid (Fig 9, an interior of container 30 is in fluid communication through coupling lid bottom side 84), and wherein, in 
Fig 10, pour mode 23c), the drinking spout is in fluid communication with the interior of the tumbler not via a straw (Fig 11 shows fluid communication with the interior by arrows not in the straw).

Regarding claim 18, Hirst further teaches a user can select between the first drinking mode and the second drinking mode by rotating an upper portion (Fig 2A, selector 14) of the lid (Fig 8 to 10 position transition between 23a and 23c is shown done by rotation of cited upper portion 14 of cited lid 11).

Regarding claim 19, Hirst further teaches the tumbler (Fig 2A, container 30 is a cup) has a smooth interior surface (Fig 2A, shows a smooth interior surface) at its connection to the lid (Fig 2A, lid 11) and the lid is press fit (Fig 2A, shows thread connection between 11 and 30 which is necessarily a press fit as it seals the container [0119]; in addition, examiner notes that other components within the lid have an interference or friction fit) into the upper opening (Fig 2A shows an upper opening of cited container) of the tumbler.

Regarding claim 20, Hirst further teaches the straw (Fig 2A, straw 38) is entirely disposed within the tumbler (cited straw is entirely within cited tumbler container 30, Fig 2A).

Regarding claim 21, Hirst teaches a drinking vessel (Fig 1, liquid-dispensing container vessel 10, with multiple-position selector (Title)) with selectable modes, comprising: 
   a container (Fig 1, vessel 30) having an upper opening (Fig 2A shows an upper opening of cited container); 
   a lid (Fig 2A, lid 11) disposed over the upper opening of the container, 
   the lid comprising: 
   a lid base (Fig 2A, lid body 12) having a first fluid passage (Fig 11, one of the set of pour openings 82) and a second fluid passage (Fig 11, straw connector 84); 
   a lid upper portion (Fig 2A, selector 14) defining a drinking passage (Fig 2A, conduit 46) extending therethrough; 
   a straw (Fig 2A, straw 38) in fluid communication with the second fluid passage; and 
   an internal gasket (Fig 2A, valve body 16) disposed between the lid upper portion and the lid base, the internal gasket defining an opening (Fig 2A, opening 32) surrounding a bottom end (Fig 2A, 32 surrounds a bottom end) of the drinking passage, 
    wherein the lid upper portion is rotatable through at least three positions   relative to the lid base (Figures 6, 8, 10, 12 shows rotation through the four Figures of four positions 23a-d of cited lid upper portion 14 relative to cited lid base 12), 
Fig 6, closed mode 23b) the drinking passage does not align with either the first fluid passage or the second fluid passage (Fig 7 shows no fluid communication alignment with cited first fluid passage 82 and also not with cited second fluid passage 84), 
   wherein in the second position (Fig 10, pour mode 23c) the drinking passage aligns with the first fluid passage (Fig 11 shows fluid communication alignment along the arrows with cited first fluid passage 82), and 
   wherein in the third position (Fig 8, straw mode 23a) the drinking passage aligns with the second fluid passage (Fig 9 shows fluid communication alignment with cited second fluid passage 84), and 
   wherein the internal gasket rotates with (16 rotates with 14 because [0110] 14 is assembled with 16 and is moved between positions by rotational force) the lid upper portion, relative to the lid base.

Regarding claim 22, Hirst teaches a drinking vessel (Fig 1, liquid-dispensing container vessel 10, with multiple-position selector (Title)) with selectable modes, comprising: 
   a container (Fig 1, vessel 30) having an upper opening (Fig 2A shows an upper opening of cited container); 
   a lid (Fig 2A, lid 11) disposed over the upper opening of the container, 
   the lid comprising: 
Fig 2A, selector 14) defining a drinking passage (Fig 2A, conduit 46) therethrough, the drinking passage disposed at an upper rim (Fig 2A, rim of nozzle 18) of the lid upper portion; 
   a lid base (Fig 2A, lid body 12) having a fluid passage (Fig 11, straw connector 84); and 
   wherein the lid upper portion is rotatable through at least two positions (Fig 6 23b, Fig 8 23b) relative to the lid base, 
   wherein in the first position the drinking passage does not align (Fig 6, first position 23b, does not align fluid passage hence no arrows of flow in Fig 7) with the fluid passage, and 
   wherein in the second position the drinking passage aligns (Fig 8, second position 23a, aligns fluid passage along arrows, Fig 9) with the fluid passage.

Regarding claim 23, Hirst further teaches the fluid passage (Fig 11, straw connector 84) is connected to a straw (Fig 2A, straw 38).

Regarding claim 24, Hirst further teaches the fluid passage (Fig 11, straw connector 84) is not connected to a straw ([0122] anticipates straw 38 and the straw connector 84… selectively connected for purposes such as assembly”, assembly meaning not connected then connected).

Allowable Subject Matter
Claims 5, 7, 10 and 11 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, given the placement of fins in the base and intervening claims, the claim limitation “fins extending upward from an upper surface of the internal gasket, wherein the fins are oriented radially” and “wherein the fins are received within a recess of the lid upper portion” was not found by the examiner.

Regarding claim 7, given the placement of the selector spring relative to the lid upper portion and the direct effect upon the deflection arm in the base and intervening claims, the claim limitation “wherein rotation of the lid upper portion relative to the selector spring causes internal selector features of the lid upper portion to press against and deflect deflection arms until the internal selector features align with and are received by recesses of the deflection arms” was not found by the examiner.

Regarding claim 10, given the placement of protrusions and vent hole in the base and intervening claims, the claimed limitation “wherein one of the protrusions is a closed vent protrusion, and wherein the closed vent protrusion is disposed around and seals the vent hole in the first position, and wherein in the second outside of the closed vent protrusion” was not found by the examiner.

Regarding claim 11, given the placement of the vent hole, gasket and the three modes in the base and intervening claims, the claimed limitation “wherein the lid base forms a recessed vent trench extending from beneath the internal gasket to a position outside of the internal gasket, and wherein in the second position and the third position the vent hole is in communication with the atmosphere outside of the drinking vessel via the vent trench” was not found by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733